UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7150


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SANCHEZ OZELL MCPHERSON, a/k/a Delano Jacob McPherson, a/k/a
Chez, a/k/a Delano MacPherson,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01348-PMD-1)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sanchez Ozell McPherson, Appellant Pro Se.               Sean   Kittrell,
Assistant United States Attorney, Charleston,           South   Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sanchez Ozell McPherson appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the   district   court’s      order      denying    relief     on    his   28       U.S.C.

§ 2255 (2012) motion.         We have reviewed the record and conclude

that McPherson’s motion was not a true Rule 60(b) motion, but in

substance a successive § 2255 motion.                     See United States v.

McRae, 793 F.3d 392, 399-400 (4th Cir. 2015); see also Gonzalez

v.    Crosby,   545 U.S. 524,    531-32       (2005)    (explaining        how     to

differentiate    a    true   Rule     60(b)      motion     from    an   unauthorized

successive habeas motion).            McPherson therefore is not required

to obtain a certificate of appealability to appeal the district

court’s order.        McRae, 793 F.3d at 400.                 In the absence of

prefiling    authorization        from    this     court,    the    district         court

lacked    jurisdiction       to   hear     McPherson’s        successive        §     2255

motion.     See 28 U.S.C. § 2244(b)(3) (2012).

       Additionally, we construe McPherson’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).        In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:      (1) newly discovered evidence that . . . would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would           have found the movant guilty of the

                                          2
offense;     or     (2)    a        new    rule    of   constitutional             law,    made

retroactive to cases on collateral review by the Supreme Court,

that   was     previously            unavailable.           28    U.S.C.       §     2255(h).

McPherson’s       claims       do    not    satisfy     either       of   these     criteria.

Therefore, we deny authorization to file a successive § 2255

motion.      Accordingly, we affirm the district court’s order.                              We

deny McPherson’s motions for appointment of counsel, transcripts

at   Government         expense,      and    relief     from     judgment.           We    also

dispense     with       oral        argument      because      the     facts       and    legal

contentions       are    adequately         presented     in     the      materials       before

this court and argument would not aid the decisional process.


                                                                                     AFFIRMED




                                               3